         Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

KWAKU AGYIN,                                      §
TDCJ No. 01853987,                                §
                                                  §
                       Petitioner,                §
                                                  §
v.                                                §            Civil No. SA-19-CA-0548-OLG
                                                  §
LORIE DAVIS, Director,                            §
Texas Department of Criminal Justice,             §
Correctional Institutions Division,               §
                                                  §
                       Respondent.                §

                          MEMORANDUM OPINION AND ORDER

       Before the Court are Petitioner Kwaku Agyin’s Petition for Writ of Habeas Corpus

Pursuant to 28 U.S.C. § 2254 (ECF No. 1), Respondent Lorie Davis’s Answer (ECF No. 11), and

Petitioner’s Reply (ECF No. 15) thereto. Having reviewed the record and pleadings submitted

by both parties, the Court concludes Petitioner is not entitled to relief under the standards

prescribed by the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA). See 28

U.S.C. § 2254(d). Petitioner is also denied a certificate of appealability.

                                          I. Background

       In October 2012, a Bexar County jury found Petitioner guilty of one count of murder,

three counts of compelling prostitution, three counts of trafficking, two counts of sexual assault

of a child, and one count of aggravated sexual assault of a child. The facts concerning these

offenses were accurately summarized by the Texas Fourth Court of Appeals as follows:

               The State presented evidence that on or about September 17, 2011, C.B.,
       then fifteen years of age, performed oral sex and had sexual intercourse with
       [Petitioner]. C.B. testified [Petitioner] asked to see her “head game,” referring to
       oral sex, and she subsequently performed oral sex on him. In addition to oral sex,
       C.B. also testified she and [Petitioner] engaged in sexual intercourse during the
         Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 2 of 22




        same encounter. By his own admission, [Petitioner] admitted to engaging in oral
        sex and sexual intercourse with C.B. after C.B. told him she was nineteen years of
        age. […]

                                                ***

                C.B. testified [Petitioner] transported her to several locations to locate men
        for her to have sex with. She also testified [Petitioner] appropriated the money
        she received for performing these sex acts. Her testimony was corroborated by
        Desiree Wilson, who testified [Petitioner] was planning to “protect [C.B.] . . .
        while she did what she did,” referring to [Petitioner]’s plans to “pimp” C.B.
        Wilson also testified she witnessed [Petitioner] assault C.B. then take the money
        C.B. obtained from prostituting herself. […]

                                                ***

                 C.B. testified she witnessed [Petitioner] shoot and kill Marcus Anderson.
        Her testimony described how [Petitioner] and three other individuals conspired to
        rob Anderson after forcing C.B. to lure Anderson to their location. C.B. testified
        once Anderson arrived at the motel, a fight ensued and [Petitioner] shot and killed
        Anderson as he attempted to fight off the robbery attempt. In addition to C.B.’s
        testimony regarding the murder, Wilson also testified about what [Petitioner] told
        her. During a phone conversation regarding the motel incident, Wilson testified
        [Petitioner] stated, “something went wrong,” and “[Petitioner] had to shoot the
        guy.” Finally, the State presented forensic evidence in the form of firearms
        analysis conducted by the Bexar County Crime Lab. The forensic scientist
        testified the bullets retrieved from Anderson’s body were 25 caliber bullets and
        narrowed the make of the murder weapon to one of five gun manufacturers.
        When shown State’s Exhibit No. 7, a Raven Arms 25 caliber semi-automatic
        pistol, the forensic scientist confirmed the gun was one of the possible murder
        weapons. C.B. confirmed State’s Exhibit No. 7 matched the type of gun
        [Petitioner] had previously shown her and subsequently used to kill Anderson.
        […]

(ECF No. 9-22). Petitioner elected to have the trial judge assess punishment who, after a

separate punishment hearing, imposed the following sentences: (1) twenty-five years of

imprisonment for each count of compelling prostitution and twenty years of imprisonment for

each count of trafficking,1 (2) twenty-five years of imprisonment for the one count of aggravated

sexual assault of a child and twenty years of imprisonment for each count of sexual assault of a

1
        State v. Agyin, No. 2011-CR-10948 (437th Dist. Ct., Bexar Cnty., Tex. Oct. 29, 2012) (ECF No. 9-40 at 91-
102).


                                                       2
         Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 3 of 22




child,2 and (3) life imprisonment for the one count of murder.3 These sentences are all to run

concurrently.

       Petitioner appealed to the Texas Fourth Court of Appeals which affirmed the convictions

in an unpublished opinion dated October 30, 2013. Agyin v. State, Nos. 04-12-00749-CR, 04-12-

00750-CR, and 04-12-00751-CR, 2013 WL 5864483, at *2-3 (Tex. App.—San Antonio, Oct. 30,

2013, pet. ref’d); (ECF No. 9-22 at 3-5). The Texas Court of Criminal Appeals (TCCA) then

refused his petition for discretionary review (PDR) on March 12, 2014. Id.; Agyin v. State,

Nos. 1673-13, 1674-13, and 1675-13 (Tex. Crim. App. 2014).

       In April 2015, Petitioner filed a state habeas corpus application challenging only the

constitutionality of his state court murder conviction. Ex parte Agyin, No. 85,028-01 (Tex. Crim.

App.); (ECF No. 9-101 at 27). Petitioner later filed a second state habeas corpus application in

January 2018 challenging his sexual assault convictions and a third application in May 2018

challenging his convictions for compelling prostitution and trafficking.                   Ex parte Agyin,

Nos. 85,028-02, -03 (Tex. Crim. App.); (ECF Nos. 9-112 at 21, 9-127 at 21). The TCCA

eventually denied each of these applications without written order on April 3, 2019. (ECF

Nos. 9-61, 9-105, and 9-124).

       Petitioner initiated the instant federal proceedings on May 20, 2019. (ECF No. 1 at 10).

In the petition, Petitioner challenges the constitutionality of each of his ten convictions by raising

several ineffective-assistance-of-trial-counsel (IATC) allegations. Specifically, with regard to

his murder conviction, Petitioner claims counsel was ineffective for failing to: (1) interview and



2
       State v. Agyin, No. 2011-CR-10947 (437th Dist. Ct., Bexar Cnty., Tex. Oct. 29, 2012) (ECF No. 9-2 at 104-
09).
3
       State v. Agyin, No. 2012-CR-0469 (437th Dist. Ct., Bexar Cnty., Tex. Oct. 29, 2012) (ECF No. 9-24 at 179-
80).


                                                      3
         Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 4 of 22




call an alibi witness, (2) request a continuance, (3) request an accomplice-witness instruction,

and (4) object to inadmissible expert testimony.         With regard to his three sexual assault

convictions, Petitioner contends counsel was ineffective for failing to: (5) challenge the

constitutionality of the underlying statutes regarding sexual assault and aggravated sexual

assault, (6) request an instruction on the “mistake of age” defense, and (7) object to the

prosecution’s misstatement of the law. And concerning his six convictions for trafficking and

compelling prostitution, Petitioner claims counsel was ineffective for (8) failing to request an

instruction on causation. Finally, Petitioner requests an evidentiary hearing to help further

develop the claims raised in his federal petition.

                                     II. Standard of Review

       Petitioner’s federal habeas petition is governed by the heightened standard of review

provided by the AEDPA. 28 U.S.C.A. § 2254. Under § 2254(d), a petitioner may not obtain

federal habeas corpus relief on any claim that was adjudicated on the merits in state court

proceedings unless the adjudication of that claim either: (1) resulted in a decision that was

contrary to, or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States, or (2) resulted in a decision that was

based on an unreasonable determination of the facts in light of the evidence presented in the state

court proceeding. Brown v. Payton, 544 U.S. 133, 141 (2005). This intentionally difficult

standard stops just short of imposing a complete bar on federal court relitigation of claims

already rejected in state proceedings. Harrington v. Richter, 562 U.S. 86, 102 (2011) (citing

Felker v. Turpin, 518 U.S. 651, 664 (1996)).

       A federal habeas court’s inquiry into unreasonableness should always be objective rather

than subjective, with a focus on whether the state court’s application of clearly established



                                                     4
         Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 5 of 22




federal law was “objectively unreasonable” and not whether it was incorrect or

erroneous. McDaniel v. Brown, 558 U.S. 120 (2010); Wiggins v. Smith, 539 U.S. 510, 520-21

(2003). Even a strong case for relief does not mean the state court’s contrary conclusion was

unreasonable, regardless of whether the federal habeas court would have reached a different

conclusion itself. Richter, 562 U.S. at 102. Instead, a petitioner must show that the decision was

objectively unreasonable, which is a “substantially higher threshold.” Schriro v. Landrigan, 550

U.S. 465, 473 (2007); Lockyer v. Andrade, 538 U.S. 63, 75-76 (2003).

       So long as “fairminded jurists could disagree” on the correctness of the state court’s

decision, a state court’s determination that a claim lacks merit precludes federal habeas

relief. Richter, 562 U.S. at 101 (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). In

other words, to obtain federal habeas relief on a claim previously adjudicated on the merits in

state court, Petitioner must show that the state court’s ruling “was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103; see also Bobby v. Dixon, 565 U.S. 23, 24 (2011).

                                           III. Analysis

A.     Petitioner’s Murder Conviction (Claims 1-3).

       Petitioner’s first three allegations assert that his trial counsel was ineffective in

representing him on his murder charge in cause No. 2012-CR-0469. Specifically, Petitioner

contends trial counsel failed to: (1) interview and call his girlfriend, Keishon “Kiki” Sheppard,

as an alibi witness, (2) request a continuance in order to interview Sheppard, or (3) request an

accomplice-witness instruction regarding C. B.’s testimony.

       As discussed below, each of these claims were raised and rejected during Petitioner’s

state habeas proceedings, and Petitioner fails to demonstrate the state habeas court’s rejection of



                                                 5
         Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 6 of 22




these allegations was either contrary to, or an unreasonable application of, Supreme Court

precedent. Federal habeas relief is therefore denied.

       1.      The Strickland Standard

       The Court reviews Sixth Amendment IATC claims under the familiar two-prong test

established in Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, a petitioner

cannot establish a violation of his Sixth Amendment right to counsel unless he demonstrates (1)

counsel’s performance was deficient and (2) this deficiency prejudiced his defense. 466 U.S. at

687-88, 690. According to the Supreme Court, “[s]urmounting Strickland’s high bar is never an

easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).

       When determining whether counsel performed deficiently, courts “must be highly

deferential” to counsel’s conduct, and a petitioner must show that counsel’s performance fell

beyond the bounds of prevailing objective professional standards. Strickland, 466 U.S. at 687-

89. Counsel is “strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment.” Burt v. Titlow, 571 U.S. 12, 22

(2013) (quoting Strickland, 466 U.S. at 690). To demonstrate prejudice, a petitioner “must show

that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694. Under this prong, the

“likelihood of a different result must be substantial, not just conceivable.” Richter, 562 U.S. at

112. A habeas petitioner has the burden of proving both prongs of the Strickland test. Wong v.

Belmontes, 558 U.S. 15, 27 (2009).

       Finally, IATC claims are considered mixed questions of law and fact and are analyzed

under the “unreasonable application” standard of 28 U.S.C. § 2254(d)(1). See Gregory v. Thaler,

601 F.3d 347, 351 (5th Cir. 2010). Where, as here, the state court adjudicated the IATC claims



                                                  6
         Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 7 of 22




on the merits, a court must review a petitioner’s claims under the “doubly deferential” standards

of both Strickland and Section 2254(d). See Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016)

(citing Cullen v. Pinholster, 563 U.S. 170, 190 (2011)); Knowles v. Mirzayance, 556 U.S. 111,

112 (2009). In such cases, the “pivotal question” is not “whether defense counsel’s performance

fell below Strickland’s standards,” but whether “the state court’s application of the Strickland

standard was unreasonable.” Richter, 562 U.S at 101. That is to say, the question to be asked in

this case is not whether counsel’s actions were reasonable, but whether “there is any reasonable

argument that counsel satisfied Strickland’s deferential standard.” Id. at 105.

       2.      Failure to Investigate (Claims 1, 2).

       Petitioner first asserts that counsel was ineffective for failing to interview or call his

girlfriend, Kiki Sheppard, as an alibi witness. According to Petitioner, Sheppard would have

corroborated his assertion that he was with her the night Marcus Anderson was murdered and

thus could not have committed the offense. Petitioner also faults counsel for not requesting a

continuance in order to locate and interview Sheppard.

       Petitioner raised these allegations during his state habeas proceedings. In response, trial

counsel submitted an affidavit wherein he addressed Petitioner’s assertions of ineffective

assistance:

              Ms. Keishon ( Kiki) Sheppard and her brother Thomas Sheppard were co-
       conspirators with [Petitioner] and very much involved in the murder of Mr.
       Marcus Anderson and the trafficking for purposes of prostitution of the State’s
       witness/complainant [C.B.]. The investigator appointed by the court to help in the
       preparation of the defense and I both tried to contact Ms. Sheppard. We were
       unsuccessful. I talked to [Petitioner] about both Thomas and Keishon Sheppard
       and we agreed that testimony from either would do great harm to the defense.

                                           ***

              Keishon Sheppard, [C.B.], and Desiree Wilson were not witnesses that
       could have provided [Petitioner] with a defense. The record clearly shows that of


                                                 7
         Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 8 of 22




        [C.B.] and Ms. Wilson. Ms. Sheppard was a suspect and co-conspirator in the
        murder of Marcus Anderson and the trafficking of [C.B.].

(ECF No. 9-103 at 82-83). The state habeas trial court found trial counsel’s affidavit truthful and

credible and concluded that counsel’s strategic decision not to call Sheppard as a witness was

reasonable. Id. at 102-03. These findings and conclusions were adopted by the TCCA when it

denied Petitioner’s state habeas application. (ECF No. 9-61). These determinations, including

the trial court’s credibility findings and finding that counsel’s choices were strategic, are entitled

to a presumption of correctness unless they lack fair support in the record. Demosthenes v. Baal,

495 U.S. 731, 735 (1990); Miller v. Thaler, 714 F.3d 897, 903 (5th Cir. 2013).

        Petitioner fails to show that the state court’s ruling on trial counsel’s investigation and

strategy was contrary to, or involved an unreasonable application of Strickland or that it was an

unreasonable determination of the facts based on the evidence in the record. Strickland requires

counsel to undertake a reasonable investigation. 466 U.S. at 690-91; Charles v. Stephens, 736

F.3d 380, 389 (5th Cir. 2013). Counsel must, at minimum, interview potential witnesses and

make an independent investigation of the facts and circumstances of the case. Kately v. Cain,

704 F.3d 356, 361 (5th Cir. 2013).           But in assessing the reasonableness of counsel’s

investigation, a heavy measure of deference is applied to counsel’s judgments and is weighed in

light of the defendant’s own statements and actions. Strickland, 466 U.S. at 691. This wide

latitude given to trial counsel includes the discretion to determine how best to utilize limited

investigative resources available. Richter, 562 U.S. at 107 (“Counsel was entitled to formulate a

strategy that was reasonable at the time and to balance limited resources in accord with effective

trial tactics and strategies.”).

        In this case, trial counsel’s affidavit—adopted by the state habeas court and ultimately by

the TCCA—explained that he and his investigator attempted to contact Sheppard but were


                                                  8
        Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 9 of 22




unsuccessful. Counsel then explained that any further investigation into using Sheppard as an

alibi would be fruitless because Sheppard was a suspect and co-conspirator in the murder and

thus her testimony would likely be harmful. According to counsel, Petitioner agreed with this

assessment. Petitioner has not pointed to any evidence rebutting counsel’s assertions, much less

demonstrated that state court’s ruling on trial counsel’s investigation and strategy “was so

lacking in justification that there was an error well understood and comprehended in existing law

beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

       Furthermore, a petitioner’s unsupported claims regarding an uncalled witness “are

speculative and disfavored by this Court as grounds for demonstrating ineffective assistance of

counsel.” Evans v. Cockrell, 285 F.3d 370, 377 (5th Cir. 2002). To prevail on an IATC claim

based on counsel’s failure to call a witness, the petitioner must name the witness, demonstrate

the witness was available to testify, delineate the content of the witness’s proposed testimony,

and show the testimony would have been favorable to the defense. Day v. Quarterman, 566 F.3d

527, 538 (5th Cir. 2009); Coble v. Quarterman, 496 F.3d 430, 436 (5th Cir. 2007).

       Here, Petitioner refers to the affidavit given by Sheppard during his state habeas

proceedings as evidence that counsel’s investigation was deficient. According to the affidavit,

Petitioner was with Sheppard for several hours while she got a tattoo on the night of the murder.

(ECF No. 9-79). But while Sheppard’s affidavit may “delineate the content of [her] proposed

testimony,” it does not demonstrate that she was available (or willing) to testify at Petitioner’s

trial or that her testimony would have been favorable. Day, 566 F.3d at 538. Indeed, given that

Sheppard was herself a suspect in the crimes against C.B. and Marcus Anderson, it is unlikely

that she would be willing to testify or that her testimony would be favorable to Petitioner’s




                                                9
        Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 10 of 22




defense. As a result, Petitioner has not shown counsel’s performance was deficient or that the

state court’s denial of this claim was an unreasonable application of Strickland.

       Regardless, even if Petitioner could establish that counsel’s performance in this case

constituted deficient performance, he still fails to demonstrate that the alleged error was

prejudicial to his defense. Again, to demonstrate prejudice, a petitioner “must show that there is

a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Strickland, 466 U.S. at 694. “[A] court assessing prejudice must

consider the totality of the evidence before the judge or jury.” Mejia v. Davis, 906 F.3d 307, 315

(5th Cir. 2018) (quoting Strickland, 466 U.S. at 696) (internal quotation marks omitted).

       Petitioner has not established that the alleged error was prejudicial because, as the record

demonstrates, the State’s case was strong and there was substantial evidence establishing

Petitioner’s guilt. See Berghuis v. Thompkins, 560 U.S. 370, 390 (2010) (noting the weight of

the evidence of guilt in finding alleged deficient performance of counsel not prejudicial);

Pondexter v. Quarterman, 537 F.3d 511, 525 (5th Cir. 2008). This evidence included the

testimonies of C.B. and Desiree Wilson, as well as the corroborating evidence presented through

the testimony of Detective Pete Sweeney and the firearms analysis conducted by the Bexar

County Crime Lab.

       Given the overwhelming nature of the evidence against Petitioner, there is simply no

reasonable probability that the jury would have voted to acquit Petitioner had counsel

investigated further and presented Sheppard as a witness as he now contends.              As such,

Petitioner is unable to establish that counsel’s performance was deficient or that he was

prejudiced by counsel’s alleged errors. Because Petitioner fails to demonstrate that the state




                                                10
        Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 11 of 22




court’s denial of Petitioner’s IATC allegations was not an unreasonable application of

Strickland, relief on these claims is therefore denied.

       3.      Accomplice-Witness Instruction (Claim 3).

       Petitioner next argues his trial counsel was ineffective for failing to request an

accomplice-witness instruction concerning the testimony of C.B., whose testimony indicated that

she drew the victim to her motel on the night of the murder and had previously attempted to have

Petitioner robbed. According to Petitioner, counsel’s failure to request an accomplice-witness

instruction allowed the jury to view C.B. as a victimized eyewitness as opposed to being

skeptical about her testimony.

        Petitioner raised this allegation during his state habeas proceedings.         As with the

previous allegation, trial counsel responded to Petitioner’s assertions in his affidavit to the state

habeas trial court:

               The State’s main witness to the murder of Mr. Marcus Anderson was
       [C.B.]. The evidence admitted at trial did not support the request for an
       instruction in the Charge to the jury that [C.B.] was either an accomplice at law or
       by fact to be determined by the jury. The testimony clearly showed that she was a
       victim of [Petitioner]—[Petitioner] was convicted of the Aggravated Sexual
       Assault, Sexual Assault, and Trafficking of [C.B.]—and that any action she took
       to lure Marcus Anderson to the Skyline Motel ([C.B.] called Marcus Anderson to
       come to the Motel) was not voluntary and done only in response to threats by
       [Petitioner] and co-conspirator Keishon (Kiki) Sheppard.

(ECF No. 9-103 at 82). The state habeas trial court found trial counsel’s affidavit credible and

agreed that, “based on the law and facts of this case, [Petitioner] was not entitled to an

accomplice witness instruction.” Id. at 104. These findings and conclusions were then adopted

by the TCCA. (ECF No. 9-61).

       Petitioner fails to show that the state court’s ruling was contrary to, or involved an

unreasonable application of Strickland. Trial counsel generally have broad discretion when it

comes to deciding how best to proceed strategically, and such choices, made after a thorough

                                                 11
        Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 12 of 22




investigation of the law and facts relevant to plausible options, are virtually unchallengeable.

Strickland, 466 U.S. at 673; Ward v. Stephens, 777 F.3d 250, 264 (5th Cir. 2015) (noting the

Supreme Court has emphasized counsel has “wide latitude in deciding how best to represent a

client.”). Moreover, counsel’s performance cannot be considered deficient or prejudicial if

counsel fails to raise a non-meritorious argument. See Miller v. Thaler, 714 F.3d 897, 904 n.6

(5th Cir. 2013) (counsel is not required to make futile motions or objections); Roberts v. Thaler,

681 F.3d 597, 612 (5th Cir. 2012) (“the failure to lodge futile objections does not qualify as

ineffective assistance”) (quoting Koch v. Puckett, 907 F.2d 524, 527 (5th Cir. 1990)).

       Here, the record indicates counsel made a reasonable strategic decision to avoid seeking

an accomplice-witness instruction for C.B. While Texas law does require an accomplice-witness

instruction—either as a matter of law or a matter of fact—in certain circumstances, a “defendant

is entitled to an accomplice-witness instruction if and only if ‘there is sufficient evidence in the

record to support a charge against the witness alleged to be an accomplice.’” Medina v. State, 7

S.W.3d 633, 641 (Tex. Crim. App. 1999) (quoting Blake v. State, 971 S.W.2d 451, 454-455

(Tex. Crim. App. 1998)). Petitioner does not point to any evidence in the record demonstrating

that C.B. was an accomplice to the charged offense or that the trial court would have granted a

request for an accomplice-witness instruction if such a request had been made. And neither

Petitioner’s trial counsel nor the state habeas trial court believed sufficient evidence existed to

treat C.B. as an accomplice-witness.

       The Court does not disagree with these assessments.            Thus, based on this record,

Petitioner does not demonstrate that trial counsel was deficient for not requesting an unwarranted

jury instruction or that the result of his trial would have been different if he had. In other words,

Petitioner has not demonstrated that the state habeas corpus court’s rejection of this claim was



                                                 12
           Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 13 of 22




unreasonable. Consequently, viewing this allegation under the “doubly” deferential review

encompassed by Strickland and the AEDPA, Petitioner’s claim cannot survive. See Richter, 562

U.S at 105.

B.     Petitioner’s Fourth IATC Claim is Procedurally Defaulted (Claim 4).

       In his fourth IATC allegation, Petitioner contends counsel was ineffective for failing to

object to inadmissible expert testimony from Detective Pete Sweeney concerning his opinion of

C.B.’s character for truthfulness. Petitioner also faults counsel for failing to object when the

State cross-examined his own witness, Detective Lisa Miller, on the same subject. In her

answer, Respondent contends these allegations are unexhausted and procedurally barred from

federal habeas corpus relief because Petitioner never raised them in state court. Respondent is

correct.

       Before seeking review in federal court, a habeas corpus petitioner must first present his

claims in state court and exhaust all state court remedies through proper adjudication on the

merits. See 28 U.S.C. § 2254(b)(1)(A) (stating that habeas corpus relief may not be granted

“unless it appears that . . . the applicant has exhausted the remedies available in the courts of the

State.”). The exhaustion requirement is satisfied if the substance of the federal habeas claim was

presented to the highest state court in a procedurally proper manner. Baldwin v. Reese, 541 U.S.

27, 29-32 (2004); Moore v. Cain, 298 F.3d 361, 364 (5th Cir. 2002). In Texas, the highest state

court for criminal matters is the TCCA, and a prisoner must present the substance of his claims

to the TCCA in either a petition for discretionary review or an application for writ of habeas

corpus under Texas Code of Criminal Procedure Article 11.07. Whitehead v. Johnson, 157 F.3d

384, 387 (5th Cir. 1998); Bautista v. McCotter, 793 F.2d 109, 110 (5th Cir. 1986).




                                                 13
        Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 14 of 22




       The record in this case confirms that Petitioner has not presented these allegations to the

TCCA in any of his state habeas corpus applications or in his petition for discretionary review.

Because the allegations are being presented for the first time in this federal habeas proceeding,

they are unexhausted under § 2254(b) and procedurally barred from federal habeas review.

       “A procedural default . . . occurs when a prisoner fails to exhaust available state remedies

and the court to which the petitioner would be required to present his claims in order to meet the

exhaustion requirement would now find the claims procedurally barred.” Nobles v. Johnson, 127

F.3d 409, 420 (5th Cir. 1997) (citation and internal quotation marks omitted). Petitioner failed to

exhaust state court remedies with regard to the instant allegations. Should the Court now require

Petitioner to return to state court to satisfy the exhaustion requirement, however, the TCCA

would find the claim procedurally barred under the abuse of the writ doctrine found in Article

11.07 § 4 of the Texas Code of Criminal Procedure. Because Texas would likely bar another

habeas corpus application by Petitioner, he has committed a procedural default that is sufficient

to bar federal habeas corpus review. See, e.g., Bagwell v. Dretke, 372 F.3d 748, 755-56 (5th Cir.

2004) (holding a petitioner procedurally defaulted by failing to “fairly present” a claim to the

state courts in his state habeas corpus application); Smith v. Cockrell, 311 F.3d 661, 684 (5th Cir.

2002) (holding unexhausted claims were procedurally barred); Jones v. Johnson, 171 F.3d 270,

276-77 (5th Cir. 1999) (same).

       Consequently, Petitioner is precluded from federal habeas review of this claim unless he

can show cause for the default and resulting prejudice, or demonstrate that the Court’s failure to

consider his claim will result in a “fundamental miscarriage of justice.” Coleman v. Thompson,

501 U.S. 722, 750-51 (1991); Busby v. Dretke, 359 F.3d 708, 718 (5th Cir. 2004). Petitioner

does not argue that cause and prejudice should excuse the default in his federal petition, nor does



                                                14
        Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 15 of 22




he attempt to demonstrate that the Court’s denial of the claim will result in a “fundamental

miscarriage of justice.” Thus, circuit precedent compels the denial of Petitioner’s fourth claim as

procedurally defaulted.

C.      Petitioner’s Remaining Claims Are Time-barred (Claims 5-8).

        Respondent contends that the remainder of the allegations in Petitioner’s federal habeas

petition—i.e., the claims that do not concern his murder conviction—are barred by the one-year

limitation period of 28 U.S.C. § 2244(d). Section 2244(d) provides, in relevant part, that:

                (1) A 1-year period of limitation shall apply to an application for a
                writ of habeas corpus by a person in custody pursuant to the
                judgment of a State court. The limitation period shall run from the
                latest of—

                 (A) the date on which the judgment became final by the
                conclusion of direct review or the expiration of the time for
                seeking such review.

        In this case, Petitioner’s convictions became final June 10, 2014, ninety days after the

TCCA refused his PDR and when the time for filing a petition for writ of certiorari to the United

States Supreme Court expired. See Sup. Ct. R. 13; Ott v. Johnson, 192 F.3d 510, 513 (5th Cir.

1999) (“§ 2244(d)(1)(A) . . . takes into account the time for filing a certiorari petition in

determining the finality of a conviction on direct review”). As a result, the limitations period

under § 2244(d) for filing a federal habeas petition challenging his underlying convictions and

sentences expired a year later on June 10, 2015. Because Petitioner did not file his § 2254

petition until May 20, 2019—almost four years after the limitations period expired—his entire

petition would be barred by the one-year statute of limitations unless it is subject to either

statutory or equitable tolling.




                                                 15
          Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 16 of 22




          1.     Statutory Tolling

          Petitioner does not satisfy any of the statutory tolling provisions found under 28 U.S.C.

§ 2244(d)(1). There has been no showing of an impediment created by the state government that

violated the Constitution or federal law which prevented Petitioner from filing a timely petition.

28 U.S.C. § 2244(d)(1)(B). There has also been no showing of a newly recognized constitutional

right upon which the petition is based, and there is no indication that the claims could not have

been discovered earlier through the exercise of due diligence. 28 U.S.C. § 2244(d)(1)(C)-(D).

          Petitioner is, however, entitled to statutory tolling under 28 U.S.C. § 2244(d)(2) for the

claims regarding his murder conviction. Section 2244(d)(2) provides that “[t]he time during

which a properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgment or claim is pending shall not be counted toward any period of

limitation under this subsection.” As discussed previously, Petitioner challenged his murder

conviction in his first state habeas application signed April 4, 2015, which was later denied by

the TCCA on April 3, 2019. Accordingly, Petitioner’s first state habeas application tolled the

limitations period for challenging his murder conviction for a total of 1,461 days, making any

federal challenge to his state murder conviction due on June 10, 2019. Because Petitioner filed

his federal petition on May 20, 2019, the claims concerning his state murder conviction are

timely.

          Petitioner’s remaining allegations concerning his convictions for trafficking, compelling

prostitution, and sexual assault do not meet the same fate. This is because Petitioner did not

challenge these convictions in his first state habeas application, but instead waited until his

second and third applications to raise allegations concerning these convictions. But Petitioner

did not execute his second and third state habeas applications until 2018, several years after the



                                                 16
        Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 17 of 22




limitations period expired. Because these applications were filed well after the time for filing a

federal petition under § 2244(d)(1) had lapsed, they do not toll the one-year limitations period.

See 28 U.S.C. § 2244(d)(2); Scott v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000). Consequently,

Petitioner’s limitations period for challenging his non-murder convictions in a federal habeas

petition still expired June 10, 2015. Again, he did not file the instant § 2254 petition until May

20, 2019—almost four years late.

       2.      Equitable Tolling

       In some cases, the limitations period may be subject to equitable tolling. The Supreme

Court has made clear that a federal habeas corpus petitioner may avail himself of the doctrine of

equitable tolling “only if he shows (1) that he has been pursuing his rights diligently, and (2) that

some extraordinary circumstance stood in his way and prevented timely filing.” McQuiggin v.

Perkins, 569 U.S. 383, 391 (2013); Holland v. Florida, 560 U.S. 631, 649 (2010). However,

equitable tolling is only available in cases presenting “rare and exceptional circumstances,”

United States v. Riggs, 314 F.3d 796, 799 (5th Cir. 2002), and is “not intended for those who

sleep on their rights.” Manning v. Epps, 688 F.3d 177, 183 (5th Cir. 2012).

       Petitioner has not demonstrated that he diligently pursued habeas relief for his non-

murder convictions during the limitations period. Instead, Petitioner waited ten months into his

limitations period to file his first state habeas corpus application, but chose to only challenge one

of his ten state court convictions—the murder conviction. He then waited almost three years to

file his second state habeas corpus application challenging his sexual assault convictions and

then another four months before he challenged the remaining convictions in his third state habeas

application.   Moreover, Petitioner fails to establish that any extraordinary circumstances

prevented him from challenging these convictions earlier. “Equitable tolling applies principally



                                                 17
        Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 18 of 22




where the plaintiff is actively misled by the defendant about the cause of action or is prevented in

some extraordinary way from asserting his rights.” Coleman v. Johnson, 184 F.3d 398, 402 (5th

Cir. 1999) (internal quotation and citation omitted). Petitioner makes no argument that either

situation occurred. Consequently, because Petitioner does not assert any specific facts showing

that he was prevented, despite the exercise of due diligence on his part, from timely filing his

allegations in this Court, his fifth, sixth, seventh, and eighth allegations for relief are untimely

and barred by § 2244(d)(1).

       3.      Actual Innocence

       In his Reply, Petitioner contends these allegations should not be barred by the limitations

period because he is actually innocent of the crimes for which he was convicted. In McQuiggin,

569 U.S. at 386, the Supreme Court held that a prisoner filing a first-time federal habeas petition

could overcome the one-year statute of limitations in § 2244(d)(1) upon a showing of “actual

innocence” under the standard in Schlup v. Delo, 513 U.S. 298, 329 (1995). But “tenable actual-

innocence gateway pleas are rare,” and, under Schlup’s demanding standard, the gateway should

open only when a petitioner presents new “evidence of innocence so strong that a court cannot

have confidence in the outcome of the trial unless the court is also satisfied that the trial was free

of nonharmless constitutional error.” McQuiggin, 569 U.S. at 386, 401 (quoting Schlup, 513

U.S. at 316). In other words, Petitioner is required to produce “new reliable evidence—whether

it be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence”—sufficient to persuade the district court that “no juror, acting reasonably, would have

voted to find him guilty beyond a reasonable doubt.” Schlup, 513 U.S. at 324.

       Petitioner does not meet this demanding standard. Although he refers to the IATC claims

raised in the federal petition and the evidence presented to support it, Petitioner’s argument and



                                                 18
        Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 19 of 22




supporting evidence do not constitute “new reliable evidence” establishing his innocence.

Indeed, Petitioner’s arguments were already rejected by the state court during Petitioner’s state

habeas proceedings and do not undermine confidence in the outcome of his trial. Consequently,

the untimeliness of Petitioner’s federal habeas petition with regard to his non-murder convictions

will be not excused under the actual-innocence exception established in McQuiggin.

                              IV. Motion for Evidentiary Hearing

       Lastly, Petitioner requests an evidentiary hearing (ECF No. 1-1) to challenge the state

court’s resolution of his claims for relief. His request is denied, as habeas petitioners are not

entitled to a federal evidentiary hearing to develop new evidence to attack the state court’s

resolution of their claims. See Cullen v. Pinholster, 563 U.S. 170, 181-82 (2011) (“If a claim has

been adjudicated on the merits by a state court, a federal habeas petitioner must overcome the

limitation of § 2254(d)(1) on the record that was before that state court.”). Under the AEDPA,

the proper place for development of the facts supporting a claim is the state court.           See

Hernandez v. Johnson, 108 F.3d 554, 558 n.4 (5th Cir. 1997) (holding the AEDPA clearly places

the burden on a petitioner to raise and litigate as fully as possible his federal claims in state

court). Thus, as in this case, when a petitioner’s claims have been rejected on the merits by the

state courts either on direct appeal or during petitioner’s state habeas corpus proceeding, further

factual development in federal court is effectively precluded. Pinholster, 563 U.S. at 181-88

(2011) (holding an evidentiary hearing is unnecessary when a state court has rejected a claim on

the merits and federal habeas review of that rejection is governed by §2254(d)(1)); Woodfox v.

Cain, 772 F.3d 358, 368 (5th Cir. 2014) (“The Supreme Court has clarified that when a claim is

adjudicated on the merits, for the purposes of review under § 2254(d)(1), the record is limited to

the one before the state court, even if the state court issued a summary affirmance.”).



                                                19
        Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 20 of 22




        Likewise, where a federal habeas corpus petitioner’s claims lack merit on their face,

further factual development is not necessitated. See Register v. Thaler, 681 F.3d 623, 627-30

(5th Cir. 2012) (recognizing the discretion inherent in district courts to allow factual

development, especially when confronted with claims foreclosed by applicable legal authority).

“In cases where an applicant for federal habeas relief is not barred from obtaining an evidentiary

hearing by 28 U.S.C. § 2254(e)(2), the decision to grant such a hearing rests in the discretion of

the district court.” Richards v. Quarterman, 566 F.3d 553, 562 (5th Cir. 2009) (quoting Schriro

v. Landrigan, 550 U.S.465, 468 (2007)). “In determining whether to grant a hearing, under Rule

8(a) of the Habeas Court Rules ‘the judge must review the answer [and] any transcripts and

records of state-court proceedings . . . to determine whether an evidentiary hearing is

warranted.’” Richards, 566 F.3d at 562-63 (quoting Hall v. Quarterman, 534 F.3d 365, 368 (5th

Cir. 2008)). In making this determination, courts must consider whether an evidentiary hearing

could “enable an applicant to prove the petition’s factual allegations, which, if true, would entitle

the applicant to federal habeas relief.” Richards, 566 F.3d at 563 (quoting Schriro, 550 U.S. at

474).

        The only claim before the Court that was not adjudicated on the merits in state court is

Petitioner’s fourth claim for relief which, as discussed previously, is procedurally barred from

federal habeas corpus relief.     Moreover, as discussed throughout this opinion, Petitioner’s

remaining allegations lack merit on their face.        Further factual development is therefore

unnecessary. Register, 681 F.3d at 627-30.

                                 V. Certificate of Appealability

        The Court must now determine whether to issue a certificate of appealability (COA). See

Rule 11(a) of the Rules Governing § 2254 Proceedings; Miller–El v. Cockrell, 537 U.S. 322,



                                                 20
        Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 21 of 22




335-36 (2003) (citing 28 U.S.C. § 2253(c)(1)). A COA may issue only if a petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The

Supreme Court has explained that the showing required under § 2253(c)(2) is straightforward

when a district court has rejected a petitioner’s constitutional claims on the merits:        The

petitioner must demonstrate “that reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

This requires a petitioner to show “that reasonable jurists could debate whether the petition

should have been resolved in a different manner or that the issues presented were ‘adequate to

deserve encouragement to proceed further.’” Miller–El, 537 U.S. at 336 (citation omitted).

       The issue becomes somewhat more complicated when the district court denies relief on

procedural grounds. Id. In that case, the petitioner seeking COA must show both “that jurists of

reason would find it debatable whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling.” Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack, 529 U.S. at 484). In that case, a COA should issue if the petitioner not only shows that the

lower court’s procedural ruling is debatable among jurists of reason, but also makes a substantial

showing of the denial of a constitutional right.

         A district court may deny a COA sua sponte without requiring further briefing or

argument. See Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir. 2000). For the reasons set

forth above, the Court concludes that jurists of reason would not debate the conclusion that

Petitioner was not entitled to federal habeas relief. As such, a COA will not issue.




                                                   21
        Case 5:19-cv-00548-OLG Document 18 Filed 08/07/20 Page 22 of 22




                                   VI. Conclusion and Order

       After careful consideration, the Court concludes that Petitioner’s fourth allegation is

procedurally barred from federal habeas review and Petitioner’s fifth, sixth, seventh, and eighth

allegations are barred from federal habeas corpus relief by the statute of limitations set forth in

28 U.S.C. § 2244(d). The Court also concludes Petitioner has failed to establish that the state

court’s rejection of Petitioner’s first three allegations on the merits during his state habeas

proceedings was either (1) contrary to, or involved an unreasonable application of, clearly

established federal law, as determined by the Supreme Court of the United States, or (2) based on

an unreasonable determination of the facts in light of the evidence presented during Petitioner’s

state trial and habeas corpus proceedings. Accordingly, based on the foregoing reasons, IT IS

HEREBY ORDERED that:

       1.      Federal habeas corpus relief is DENIED and Petitioner Kwaku Agyin’s Petition

for Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1) is DISMISSED WITH

PREJUDICE;

       2.      Petitioner’s Motion for Evidentiary Hearing (ECF No. 1-1) is DENIED;

       3.      No Certificate of Appealability shall issue in this case; and

       4.      All other motions, if any, are DENIED, and this case is now CLOSED.

       It is so ORDERED.

                         7th
       SIGNED this the _______ day of August, 2020.




                                              ____________________________________
                                                     ORLANDO L. GARCIA
                                                  Chief United States District Judge




                                                22
